DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/8/2022 in which Applicant lists claims 3-19 as being withdrawn, claims 1-2 and 21 as being original and, claim 20 as being previously presented. It is interpreted by the examiner that claims 1-21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/8/2022 is acknowledged.
Claims 3-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/18/2020 and 4/22/2021 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the second direction”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the second direction” has been interpreted as “a second direction”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., U.S. Patent Application Publication Number 2007/0132994 A1, of record (hereafter Kobayashi) in view of Ribes et al., U.S. Patent Number 6,243,189 B2, of record (hereafter Ribes).
Regarding claims 1-2, Kobayashi discloses an optical microscope (see at least figure 1) comprising:
a light source configured to generate a light beam (see at least figure 1, element 10, para. [0032]);
a first scanner configured to deflect the light beam and scan a spot position of the light beam on a sample (see at least figure 1, element 13);
an objective lens configured to focus the light beam deflected by the first scanner and cause the light beam to be made incident on the sample (see at least figure 1, elements 21 and 22);
a spectroscope including a slit on an incident side which an outgoing light emitted from an area on the sample onto which the light beam has been illuminated enters (see at least figure 1, elements 31 and 30);
a two-dimensional array photodetector including light-receiving pixels arranged in an array, the two-dimensional array photodetector detecting an outgoing light from the spectroscope (see at least figure 1, element 32, para. [0045]); and
a first relay optical system arranged in an optical path from the first scanner to the objective lens (see at least figure 1, elements 19 and 20).
Kobayashi does not specifically disclose that the first relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror, the first off-axis parabolic mirror being arranged in an optical path from the first scanner to the objective lens and reflecting the light beam deflected by the first scanner, and the 
However, Ribes teaches an optical relay for use in a scanning system wherein the relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror (see at least figure 10, elements 20, 74a and 74b of Ribes), wherein geometric symmetry axes of paraboloids of the first off-axis parabolic mirror and the second off-axis parabolic mirror are arranged to be parallel to each other and the paraboloids are arranged to face in directions opposite to each other (see at least column 6, lines 22-63 of Ribes).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical relay in the microscope of Kobayashi to include the teachings of Ribes so that the relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror being arranged in an optical path from the first scanner to the objective lens and reflecting the light beam deflected by the first scanner, and the second off-axis parabolic mirror reflecting the light beam reflected in the first off-axis parabolic mirror, wherein geometric symmetry axes of paraboloids of the first off-axis parabolic mirror and the second off-axis parabolic mirror are arranged to be parallel to each other and the paraboloids are arranged to face in directions opposite to each other, for the purpose of using a known type of afocal optical relay to minimize optical aberrations.
Regarding claim 20, Kobayashi does not disclose that a second direction that corresponds to a longitudinal direction of the slit is along a direction that corresponds to a geometric symmetry axis of the first off-axis parabolic mirror.
However, Ribes teaches an optical relay for use in a scanning system wherein the relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror (see at least figure 10, elements 20, 74a and 74b of Ribes), a second direction that corresponds to a longitudinal direction of the slit is along a direction (see at least figure 1, element 30 of Kobayashi) that corresponds to a geometric symmetry axis of the first off-axis parabolic mirror (see at least figure 10, elements 20, 74a and 74b, as well as column 6, lines 22-63 of Ribes, as well as the combination set forth above, wherein a geometric symmetry axis of the first off-axis parabolic mirror 74a would correspond to a longitudinal direction of the slit 30 of Kobayashi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical relay in the microscope of Kobayashi to include the further teachings of Ribes so that a second direction that corresponds to a longitudinal direction of the slit of Kobayashi is along a direction that corresponds to a geometric symmetry axis of the first off-axis parabolic mirror of Ribes, for the purpose of using a known type of afocal optical relay comprising first and second off-axis parabolic mirrors which are aligned at 90 degrees to relay light to and from the objective 21 of Kobayashi (see at least column 6, lines 22-63 of Ribes).
Regarding claim 21, Kobayashi discloses a spectroscopic measurement method for performing spectroscopic measurement by performing the following processing of:

causing the light beam from the first scanner to be made incident on an objective lens (see at least figure 1, element 21) via a first relay optical system (see at least figure 1, elements 19 and 20);
focusing the light beam by the objective lens and illuminating a sample with the light beam (see at least figure 1, element 22);
collecting an outgoing light emitted from the sample by the objective lens (see at least figure 1, element 21);
dispersing the outgoing light from the objective lens by a spectroscope (see at least figure 1, element 31); and
detecting the outgoing light dispersed by the spectroscope (see at least figure 1, element 32).
Kobayashi does not specifically disclose that the first relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror, the first off-axis parabolic mirror being arranged in an optical path from the first scanner to the objective lens and reflecting the light beam deflected by the first scanner, and the second off-axis parabolic mirror reflecting the light beam reflected in the first off-axis parabolic mirror.
However, Ribes teaches an optical relay for use in a scanning system wherein the relay optical system includes a first off-axis parabolic mirror and a second off-axis parabolic mirror (see at least figure 10, elements 20, 74a and 74b of Ribes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/15/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872